

117 HR 1207 IH: Stop Online Ammunition Sales Act of 2021
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1207IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require face-to-face purchases of ammunition, to require licensing of ammunition dealers, and to require reporting regarding bulk purchases of ammunition.1.Short titleThis Act may be cited as the Stop Online Ammunition Sales Act of 2021.2.Limitations on purchases of ammunition(a)Licensing of ammunition dealers(1)In generalSection 923(a) of title 18, United States Code, is amended in the matter preceding paragraph (1), in the first sentence, by striking , or importing or manufacturing and inserting or.(2)Conforming amendmentSection 921(a)(11)(A) of title 18, United States Code, is amended by inserting or ammunition after firearms.(b)Requirement for face-to-Face sales of and licensing To sell ammunitionSection 922 of such title is amended—(1)in subsection (a)(1)—(A)by striking for any person— and all that follows through (A) except and inserting (A) for any person except; and(B)by striking subparagraph (B) and inserting the following:(B)for—(i)any person except a licensed importer, licensed manufacturer, or licensed dealer, to—(I)sell ammunition, except that this subclause shall not apply to a sale of ammunition by a person to a licensed importer, licensed manufacturer, or licensed dealer; or(II)engage in the business of importing or manufacturing ammunition, or in the course of such business, to ship, transport, or receive any ammunition; or(ii)a licensed importer, licensed manufacturer, or licensed dealer to transfer ammunition to a person unless the licensee, in the physical presence of the person, has verified the identity of the person by examining a valid identification document (as defined in section 1028(d) of this title) of the person containing a photograph of the person;; and(2)in subsection (b)(5), by striking or armor-piercing.(c)Limit on shipping and transporting of ammunitionSection 922(a)(2) of such title is amended—(1)in the matter preceding subparagraph (A), by inserting , or to ship or transport any ammunition, after any firearm; and(2)in subparagraph (B), by inserting or ammunition after a firearm.(d)Recordkeeping regarding ammunition(1)In generalSection 923(g) of such title is amended—(A)in paragraph (1)(A)—(i)in the first sentence, by inserting or ammunition after other disposition of firearms; and(ii)in the third sentence, by striking , or any licensed importer or manufacturer of ammunition, and inserting , or any licensed importer, manufacturer, or dealer of ammunition,; and(B)in paragraph (3), by adding at the end the following:(C)Each licensee shall prepare a report of multiple sales or other dispositions whenever the licensee sells or otherwise disposes of, at one time or during any 5 consecutive business days, more than 1,000 rounds of ammunition to an unlicensed person. The report shall be prepared on a form specified by the Attorney General and forwarded to the office specified thereon and to the department of State police or State law enforcement agency of the State or local law enforcement agency of the local jurisdiction in which the sale or other disposition took place, not later than the close of business on the day that the multiple sale or other disposition occurs..(2)Conforming amendmentSection 4182(d) of the Internal Revenue Code of 1986 is amended by inserting and except as provided in paragraph (1)(A) and (3)(C) of section 923(g) of such title, before no person holding a Federal license.